DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. 
In response to the 35 U.S.C. 103 rejections made on 09/24/2020 on independent claims 1 and 11, Applicant asserts Killian (U.S. Patent No. 3,556,673) does not disclose an elastomeric shear bearing located inboard relative to the centrifugal force bearing because Killian’s bearing 15 is not the shear bearing. The examiner also agrees that Killian’s bearing 15 is not the shear bearing and it was noted in the Non-Final Rejection that Killian’s bearing 11 is in fact the elastomeric shear bearing (see Non-Final Rejection 09/24/2020 pages 3 and 4) and bearing 15 is the centrifugal force bearing. The claim requires the elastomeric shear bearing to be located inboard of the centrifugal force bearing. In Killiian, shear bearing 11 is located inboard of bearing 15, i.e., shear bearing 11 located closer to rotor head 1 than bearing 15 (see figs. 1 & 2).
Applicant further asserts that bearing 15 has no centrifugal force handling capability because bearing 9 handles the centrifugal force. While the examiner agrees bearing 9 also handles the centrifugal force, bearing 15 also has the capability to handle centrifugal force. Killilan, in column 4, lines 48-58 teaches that elastomeric bearing 15 is pressed against collar 17 in the axial direction, i.e., applying pressure in the direction opposite to the centrifugal force, to cause pre-stressing of elastomeric bearing 9. Killian further teaches that the centrifugal force is transmitted through elastomeric bearing 9 (column 4, lines 5-9). Therefore, the centrifugal force acted on elastomeric bearing 9 is also transmitted to elastomeric bearing 15 and bears to force in the centrifugal direction. There is no disconnection in the centrifugal force direction to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent No. 3,807,896) in view of Killian (U.S. Patent No. 3,556,673).

As per claim 1, Johnson discloses a rotor system for a rotorcraft, the rotor system comprising: a yoke (24); a blade (20, 22, collectively; figure 3); and a spindle (27) associated with the yoke, wherein the center length of the spindle defines a center axis that passes through a center of an elastomeric bearing assembly (26, 76), wherein the elastomeric bearing assembly comprises: a housing (29; figures 2, 3) disposed around the center axis (80), the housing configured to rotate about the center axis (via pitch arm 34), the housing directly coupled to the blade (22); an elastomeric shear bearing (21), wherein an interior portion (23) of the shear bearing is coupled to the spindle (27) and an exterior portion (25) of the shear bearing is coupled to the housing (29), the shear bearing configured to counteract a torsional force; and an elastomeric centrifugal force bearing (76) pressed against the housing (29), the centrifugal force bearing configured to counteract a compression force; wherein at least a portion of the (housing 29 longitudinally overlaps with blade grip 22; figure 3). 
Johnson does not explicitly teach wherein the elastomeric shear bearing is located inboard relative to the centrifugal force bearing.
Killian is an analogous prior art in that it deals with a bearing assembly for a rotor mounting. Killian teaches wherein the elastomeric shear bearing (11; figure 1) is located inboard (shear bearing 11 is located closer to rotor head 1 than CF bearing 15; figure 1) relative to the centrifugal force bearing (15). Killian teaches this configuration can rigidly suspend the blade respect to centrifugal forces, wobble and swivel moments and transverse forces and the CF bearing outboard of the shear bearing ensure that the bearing will not be under tensile load at pure moment load of the blade (column 4, lines 33-38, 48-55). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Johnson’s bearing assembly to incorporate Killian’s CF bearing outboard of the shear bearing because, as Killian teaches this configuration can rigidly suspend the blade respect to centrifugal forces, wobble and swivel moments and transverse forces and the CF bearing outboard of the shear bearing ensure that the bearing will not be under tensile load at pure moment load of the blade (column 4, lines 33-38, 48-55). 

As per claims 2, Johnson, in view of Killian, discloses the rotor system of claim 1. Johnson further discloses wherein the housing comprises a first bolt hole and a second bolt hole, each comprising an opening that is on a plane that is outboard of the shear bearing and inboard of the centrifugal force bearing (two bolt holes disposed outboard of centrifugal bearing 76 and partially inboard of shear bearing 21; figure 3). 
Furthermore, shifting the position of the bolt holes to be between the shear bearing and the centrifugal bearing would not modify the operation of the bolt assembly of holding the blade grip to the bearing casing. Therefore, alternatively, it would also be obvious to one of ordinary 

As per claim 4, Johnson, in view of Killian, discloses the rotor system of claim 1. Johnson further discloses wherein the centrifugal force bearing has a plurality of alternating elastomeric layers and rigid layers (78, 80; figure 3).

As per claim 5, Johnson, in view of Killian, discloses the rotor system of claim 1. In the rejection of claim 1 above, Johnson was modified by Killian to incorporate CF bearing outboard of the shear bearing. Killian also teaches wherein the elastomeric bearing assembly comprises a cap pressed against the centrifugal force bearing, the cap being coupled to the spindle (bearing 15 engaging nut 16 (cap) coupled to journal 10 (spindle); figure 1). Therefore, by the combination of claim 1 above, the modified structure would have wherein the elastomeric bearing assembly comprises a cap pressed against the centrifugal force bearing, the cap being coupled to the spindle.

As per claim 6, Johnson, in view of Killian, discloses the rotor system of claim 5. In the rejection of claim 1 above, Johnson was modified by Killian to incorporate CF bearing outboard of the shear bearing. Killian also teaches wherein the centrifugal force bearing is located between the housing and the cap (CF bearing 15 located between nut 16 and housing 6; figure 1). Therefore, by the combination of claim 1 above, the modified structure would have wherein the centrifugal force bearing is located between the housing and the cap.

As per claim 7, Johnson, in view of Killian, discloses the rotor system of claim 1, and further discloses wherein the elastomeric bearing assembly has an axial aperture configured to (housing 29 has an axial bolt (pin) capable of preventing rotation; see enlarged portion of figure 2 below).


    PNG
    media_image1.png
    484
    578
    media_image1.png
    Greyscale

As per claim 8, Johnson, in view of Killian, discloses the rotor system of claim 1, and further discloses wherein the housing comprises an aperture that extends through the housing (as shown, a bolt is extended through casing 29 to mount blade grip 22 to casing 29; figure 3).

As per claim 11, Johnson discloses an elastomeric bearing assembly for a rotorcraft, the elastomeric bearing assembly comprising: a housing (29; figures 2, 3) disposed around a center axis (80), the housing configured to rotate about the center axis (via pitch arm 34) and (22); an elastomeric shear bearing (21), wherein an interior portion (23) of the shear bearing is coupled to the spindle (27) and an exterior portion (25) of the shear bearing is coupled to the housing (29), the shear bearing configured to counteract a torsional force created by the rotation of the housing; and an elastomeric centrifugal force bearing (76) pressed against the housing (29), the centrifugal force bearing configured to counteract a compression force along the center axis; wherein at least a portion of the elastomeric bearing assembly is disposed to at least partially longitudinally overlap a portion of the blade (housing 29 longitudinally overlaps with blade grip 22; figure 3).
Johnson does not explicitly teach wherein the elastomeric shear bearing is located inboard relative to the centrifugal force bearing.
Killian is an analogous prior art in that it deals with a bearing assembly for a rotor mounting. Killian teaches wherein the elastomeric shear bearing (11; figure 1) is located inboard (shear bearing 11 is located closer to rotor head 1 than CF bearing 15; figure 1) relative to the centrifugal force bearing (15). Killian teaches this configuration can rigidly suspend the blade respect to centrifugal forces, wobble and swivel moments and transverse forces and the CF bearing outboard of the shear bearing ensure that the bearing will not be under tensile load at pure moment load of the blade (column 4, lines 33-38, 48-55). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Johnson’s bearing assembly to incorporate Killian’s CF bearing outboard of the shear bearing because, as Killian teaches this configuration can rigidly suspend the blade respect to centrifugal forces, wobble and swivel moments and transverse forces and the CF bearing outboard of the shear bearing ensure that the bearing will not be under tensile load at pure moment load of the blade (column 4, lines 33-38, 48-55). 

(two bolt holes disposed outboard of centrifugal bearing 76 and partially inboard of shear bearing 21; figure 3). 
Furthermore, shifting the position of the bolt holes to be between the shear bearing and the centrifugal bearing would not modify the operation of the bolt assembly of holding the blade grip to the bearing casing. Therefore, alternatively, it would also be obvious to one of ordinary skill in the art to place the bolt holes between the shear bearing and the centrifugal bearing in the axial direction as it was held shifting the position of an element without modifying the operation of the device was held unpatentable. In reJapikse, 181 F.2d 1019, 86 USPQ 70.

As per claim 15, Johnson, in view of Killian, discloses the elastomeric bearing of claim 11. Johnson further discloses wherein the centrifugal force bearing has a plurality of alternating elastomeric layers and rigid layers (78, 80; figure 3).

As per claim 16, Johnson, in view of Killian, discloses the elastomeric bearing of claim 13. Johnson further discloses wherein the plurality of alternating elastomeric layers and rigid layers are planar (as shown; figure 3).

As per claim 17, Johnson, in view of Killian discloses the elastomeric bearing of claim 11. Johnson further discloses wherein the elastomeric bearing assembly has an aperture configured to allow a pin to be disposed within to prevent a rotation of the shear bearing (housing 29 has an axial bolt (pin) capable of preventing rotation; see enlarged portion of figure 2 below).

    PNG
    media_image1.png
    484
    578
    media_image1.png
    Greyscale

As per claim 18, Johnson, in view of Killian, discloses the elastomeric bearing of claim 11. Johnson further discloses wherein the housing comprises an aperture that extends through the housing (as shown, a bolt is extended through casing 29 to mount blade grip 22 to casing 29, i.e., having an aperture extending through; figure 3).

As per claim 19, Johnson, in view of Killian, discloses the elastomeric bearing of claim 11. Johnson further discloses wherein the housing is configured to be directly coupled to the rotorcraft blade via a bolt (as shown, a bolt is extended through casing 29 to mount blade grip 22 to casing 29; figure 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Killian and in view of Applicant’s admitted prior art.

As per claims 9, Johnson, in view of Killian, discloses the rotor system of claim 1. Johnson does disclose wherein the housing is configured to be directly coupled to the rotorcraft blade via a bolt (as shown, a bolt is extended through casing 29 to mount blade grip 22 to casing 29; figure 3). However, Johnson does not explicitly teach wherein the housing is directly coupled to the blade with a bushing. 
An Official Notice was taken in the Non-Final Rejection dated 04/17/2019 stating that threaded bushings, also known as threaded insert, is well known in the industry to provide a durable threaded hole to receive threaded bolt. Applicant did not traverse the examiner’s assertion of the Official Notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because the applicant failed to traverse the examiner’s assertion of official notice. As admitted by the applicant by not traversing, it is well known in the art to use a threaded bushing to provide durable threaded hole to receive a threaded bolt. Therefore, it would have been obvious to modify Johnson’s bolted connection to incorporate threaded bushing widely used in the industry, to create a durable connection between the bearing housing and the blade for application where high durability would be required such as in a helicopter of Johnson. 

Claim 3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Killian and in view of Rybicki (U.S. Patent No. 3,764,230).

As per claims 3 and 13-14, Johnson, in view of Killian, discloses the rotor system of claim 1 and elastomeric bearing of claim 11. Johnson does not explicitly disclose wherein the shear bearing has a plurality of cylindrical alternating elastomeric layers and rigid layers (claims 
Rybicki is an analogous prior art in that it deals with helicopter bearing assembly. Rybicki teaches wherein the shear bearing (84) has a plurality of cylindrical alternating elastomeric layers and rigid layers (laminate stacks comprises alternate layers of elastomer laminates and rigid laminates; column 6, lines 10-19) and wherein the plurality of alternating elastomeric layers and rigid layers are cylindrical (shear bearing 44 is preferably annular in shape and laminate stacks 84 are circumferentially oriented; column 6, lines 8-12). As Johnson’s shear bearing and Rybicki’s shear earing both provides predictable result of bearing load in the shear direction, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute Johnson’s shear bearing with Rybicki’s layered shear bearing as Rybicki’s layered shear bearing would provide predictable result of providing bearing in the shear direction during feathering. 

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 both recite an allowable subject matter “wherein the elastomeric bearing assembly is located completely within a cavity of the blade” indicated as allowable in the Non-Final Rejection dated 04/17/2019.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SANG K KIM/Examiner, Art Unit 3745                                                                                                                 

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745